Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on March 17, 2021. Claims 1-19 are pending in the case, with claims 1, 17 and 18 in independent form. The current amendment amends claims 1-2, 4-14 and 16-18 and adds new claim 19. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments and accompanying arguments, see pages 11-16, filed March 17, 2021, with respect to the objections and rejections of claims 1-18 as set forth in the previous Non-Final Office Action mailed November 18, 2020, have been fully considered and are persuasive.  The objections and rejections of claims 1-18 have been withdrawn. Claims 1-19 are allowed.

Previous Objection to the Specification Withdrawn
Applicant has amended the Specification so that the title of the invention is descriptive. Accordingly, the previous objection to the Specification as set forth in the Non-Final Office Action mailed November 18, 2020 is withdrawn.

Previous Claim 18 Objection Withdrawn.
Applicant’s current amendment overcomes the previous objection to claim 18 as being substantially a duplicate of claim 1. Accordingly, the previous objection to the claim 18 set forth in the Non-Final Office Action mailed November 18, 2020 is withdrawn.

Previous Claim 1-17 Interpretation 
In the previous Non-Final Office Action mailed November 18, 2020, claims 1-18 were interpreted under 35 U.S.C. 112(f). Applicant’s current amendment avoids interpretation of claims 1-17 under 35 U.S.C. 112(f). Accordingly, claims 1-17 are no longer interpreted under 35 U.S.C. 112(f). 
However, claim 18 as currently amended continues to trigger interpretation under 35 U.S.C. 112(f). Please see below with respect to the interpretation of claim 18 under 35 U.S.C. 112(f).

Previous Claim 4, 13, Rejections - 35 USC § 112(b) Withdrawn
Applicant’s current amendment overcomes the previous rejection of claims 4 and 18 under 35 U.S.C. 112(b) as being indefinite as set forth in the Non-Final Office Action mailed November 18, 2020. Accordingly, the previous rejection of claims 4 and 18 under 35 U.S.C. 112(b) is withdrawn.

Previous Claims 1-18 Rejections - 35 USC § 101 Withdrawn
Applicant’s current amendment and accompanying arguments overcomes the previous rejection of claims 1-18 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more as set forth in the Non-Final Office Action mailed November 18, 2020. Accordingly, the previous rejection of claims 1-18 under 35 U.S.C. 101 is withdrawn.

Previous Objection Claims 7-10 Withdrawn
Applicant’s current amendment and accompanying arguments overcomes the previous objection of claims 7-10 as being dependent upon a rejected base claim, as set forth in the Non-Final Office Action mailed November 18, 2020. Accordingly, the previous objection is withdrawn.

Previous Claims 1-6, 11-18 Rejections - 35 USC §102 & §103 Withdrawn
Applicant’s current amendment and accompanying arguments overcomes the previous prior art rejections of claims 1-18 under 35 U.S.C. §102 and §103, as set forth in the Non-Final Office Action mailed November 18, 2020. Accordingly, the previous rejections of claims 1-18 under 35 U.S.C. §102 and §103 are withdrawn.

Claim 18 Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 18 limitation(s) for an “OCR processing means” for performing optical character recognition and an “attribute giving means” for specifying a first date, determining and specifying second date and setting the second date as attribute information of the document” recite functional language and are not modified by sufficient structure, material, or acts for performing the claimed function.

A review of the originally filed specification describes the following structure for the attribute giving unit, title specifying unit, display control unit, document acquisition unit and means as a CPU or microcontroller of a personal computer or tablet terminal, at paragraph 51 as follows:
The control unit 34 includes, for example, a CPU or a microcontroller. The control unit 34 controls the respective units of the information processing apparatus 14 according to the information processing program stored in the storage unit 22. In addition, as illustrated in Fig. 2, the control unit 34 also functions as an OCR processing unit 36, an attribute giving unit 38, a title specification unit 40, a display control unit 42, and a preparing person name giving unit 44. Meanwhile, in a case where the information processing apparatus 14 is the personal computer or the tablet terminal, the control unit 34-9- may include a function as a document preparation unit. The document preparation unit executes a document preparation application in the information processing apparatus 14, and prepares the electronic document (that is, the target document) based on the instruction from the user. That is, the document preparation unit also fulfills the function as the document acquisition unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             

/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144